department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date date date uil code legend org organizatio address name taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear’ y of our report of examination explaining why we believe t status under sec_501 of the internal_revenue_code we have enclosed a cop revocation of your exemp code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the tions the appeals_office resolves most disputes informally and director eo examina d publication the examination process and publication promptly the enclose exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director exempt_organizations examinations enclosures publication form_6018 report of examination letter catalog number 34809f form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit june 20xx year period ended date xyz state name of taxpayet org legend org organization name title private_foundation revocation xx facts of xyz september 19xx org applied for org was incorporated in the exemption february 19xx as a public charity org received a letter of determination dated june 20xx org was determined to be a c as described in sec_509 and sec_170 a public charity in october 20xx the status of org was changed to a private non-operating foundation org operated a weekly bingo_game org made illegal payments to fifty-three of its officers and members no income from these payments was reported by org its officers or members of xyz audit revoked org’s gaming license for illegal gaming activities in a 20xx on january 20xx a notice_and_demand was sent to org for its june 20xx and june 20xx tax returns no tax returns have been forthcoming additionally the june 20xx return has not been filed because the officers and members depleted the funds required to maintain their rescue equipment in working order the org is unable to provide rescue services applicable law internal_revenue_code sec_6033 returns by exempt_organizations j in general -if an organization described in subsection a or i fails to file an annual return or notice required under either subsection for consecutive years such organization's status as an organization exempt from tax under sec_501 shall be considered revoked on and after the date set by the secretary for the filing of the third annual return or notice the secretary shall publish and maintain a list of any organization the status of which is so revoked taxpayer’s position org agrees that it is no longer operated as a private_foundation argument org is no longer operated as a private_foundation a form 886-acrev page -1- department of the treasury - internal_revenue_service 886a orm form stn name of taxpayer org legend org organization name schedule no or exhibit department of the treasury - internal_revenue_service explanation of items year period ended june 20xx xx date xyz state conclusion org ’s status as a private_foundation is revoked as of june 20xx form 886-acev department of the treasury - internal_revenue_service page -2- department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny tax_exempt_and_government_entities_division bil legend org organization name org address date june 20xx address address xx date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia september 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively is determined that you have not established that you revoked to july 20xx because it are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return of otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective july 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning july 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely yours marsha a ramirez director eo examinations
